Citation Nr: 0723753	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-38 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for hepatitis C, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for vision loss, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In July 2007, the Board was notified that the veteran is 
deceased.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated July 2004, the RO denied 
entitlement to service connection for diabetes mellitus, 
hepatitis C, and poor vision, all claimed as secondary to 
herbicide exposure.  The veteran filed a timely notice of 
disagreement as to the denial of his claims, and the RO 
issued a statement of the case.  In November 2005, the 
veteran perfected his appeal by submitting a timely 
substantive appeal (VA Form 9), and his claims were certified 
to the Board.  


On his November 2005 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at a Travel 
Board hearing at the RO.  The veteran was scheduled to 
testify before a Veterans Law Judge at a Travel Board 
hearing, in January 2007.  The notice for the hearing was 
sent to the veteran's address of record; however, he did not 
report to the scheduled hearing.  

In July 2007, the Board was notified that the veteran died in 
March 2007.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).  


ORDER

The appeal is dismissed.




______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


